                              LAW OFFICES OF JIMMY M. SANTOS,PLLC
                                    Civil Rights, Labor &Employment, & Civil Litigation

Jimmy M. Santos, Esq.                                                                     28 Wilson Place
 Phone (845) 537-7820                                                                     Cornwall, New York 12518
 Email: jmssesq@gmail.com                                                                 Fax: (845) 595-2266
,vww.nycivilrightslaw.com

                                                         July 6, 2021

VIAECF

Hon Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square
Room 2201A
New York, NY 10007                   Re:       Tabitha Lula v. OTG Management, Inc.
                                               Civil Action No. 19-CV-03776 (PAE)

Dear Judge Engelmayer:

      I represent the plaintiff in this action in which she cairns that defendants subjected her to
discrimination/ retaliation in violation of the FMLA, and discriminatory termination due to her pregnancy,
and pregnancy-based disability in violation of the NYS and NYC Human Rights Laws.

       Pursuant to Rule l(E) of Your Honor's Individual Rules of Practice, and with the consent of defense
counsel, I respectfully request that the Court extend the time to plaintiff for an additional week to serve and
file her opposition papers to July 16, 2021. The current deadline for plaintiff to oppose is Friday, July 9,
2021.

       I ask for this extension based on the following: I have been trying to hire a law intern last week, and
I'm continuing those efforts of recruitment this week, also, I have had to bring my Mother (for whom I'm
her prime caregiver) to her doctor's appointments (the round-trip from my home to NYC is 4 hours in and
of itself), and thus, I need additional time to submit/ file plaintiffs opposition papers.

      As set fo1th above, defense counsel consents to this application, and this is the first request by either
patty to seek an extension of the original deadlines for the present briefing set fmth Your Honor's Order
(Doc #39) for defendant's motion for summaiy judgment. If Your Honor grants this Motion, I ask that
defendant's reply should be re-sxheduled for an additional week until July 30, 2021.

      I appreciate Your Honor's consideration of plaintiffs application.

                                                         Respectfully Submitted,

                                                         _ISi Jimmy M Santos
                                                         Jimmy M. Santos, Esq.
cc:   Michael Schmidt, Esq. (via ECF)
Granted. Plaintiffs opposition is due July 16, 2021.
Defendant's reply is due July 20, 2021.

SO ORDERED.


                    PAUL A. ENGELM4'YER
                    United States District Judge

July 6, 2021
